Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Gabriel Louis Mendoza, Appellant                         Appeal from the 283rd District Court of
                                                         Dallas County, Texas (Tr. Ct. No. F12-
No. 06-13-00154-CR         v.                            55613-T). Memorandum Opinion delivered
                                                         by Justice Carter, Chief Justice Morriss and
The State of Texas, Appellee                             Justice Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that
appellant pled not guilty to the offense of aggravated robbery with a deadly weapon. As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Gabriel Louis Mendoza, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                         RENDERED APRIL 23, 2014
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk